


Exhibit 10(f)(f)(f)

 

[g196084kii001.gif]

 

GRANT AGREEMENT

 

Name:

 

 

Employee ID:

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Grant Number:

 

 

 

 

 

 

 

Grant Price:

$

 

 

 

 

 

 

Award Amount:

 

 

 

 

 

 

 

Plan:

 

 

 

 

Performance-Contingent Non-Qualified Stock Option

 

THIS GRANT AGREEMENT, as of the Grant Date noted above between Hewlett-Packard
Company, a Delaware corporation (“Company”), and the employee named above
(“Employee”), is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this award and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegate (“Committee”) has determined that the Employee shall be granted a
non-qualified stock option to purchase the number of shares stated above of its
$0.01 par value voting Common Stock (“Shares”) upon the terms and conditions set
forth herein and in accordance with the terms and conditions of the Plan named
above (“Plan”), a copy of which can be found on the Long-term Incentives website
along with a copy of the related prospectus. The Plan and the related prospectus
can also be obtained by written or telephonic request to the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Stock Options.

 

This non-qualified Stock Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

 

2.              Grant Price.

 

The Grant Price is the price per Share set forth above.

 

3.              Restrictions on Transfer.

 

This Stock Option is not transferable by the Employee otherwise than by will or
the laws of descent and distribution, and is exercisable only by the Employee
during his or her lifetime.  This Stock Option may not be transferred, assigned,
pledged or hypothecated by the Employee during his or her lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.              Vesting Schedule.

 

This Stock Option will vest and become exercisable according to the vesting
schedule set forth below except to the extent a severance plan applicable to the
Employee provides otherwise, subject to the Employee’s compliance with the
requirements and conditions provided for in the Plan and this Grant Agreement.

 

(a)                                 This Stock Option shall vest, if at all, as
to one-third of the Shares thereunder (“First Tranche”) upon the satisfaction of
both of the following criteria prior to the expiration of the Stock Option:
(i) the Employee’s continued employment on the first anniversary of the Grant
Date (“First Tranche Service Component”), and (ii) subject to the Employee’s
continued employment on such date, the first date that the closing Share price
on the New York Stock Exchange has met or exceeded 110% of the Grant Price set
forth above for at least twenty (20) consecutive trading days within two years
after the Grant Date (“First Tranche Share Price Component”); and

 

1

--------------------------------------------------------------------------------


 

(b)                                 This Stock Option shall vest, if at all, as
to one-third of the Shares thereunder (“Second Tranche”) upon the satisfaction
of both of the following criteria prior to the expiration of the Stock Option:
(i) the Employee’s continued employment on the second anniversary of the Grant
Date (“Second Tranche Service Component”), and (ii) subject to the Employee’s
continued employment on such date, the first date that the closing Share price
on the New York Stock Exchange has met or exceeded 120% of the Grant Price set
forth above for at least twenty (20) consecutive trading days within three years
after the Grant Date (“Second Tranche Share Price Component”); and

 

(c)                                  This Stock Option shall vest, if at all, as
to one-third of the Shares thereunder (“Third Tranche”) upon the satisfaction of
both of the following criteria prior to the expiration of the Stock Option:
(i) the Employee’s continued employment on the third anniversary of the Grant
Date (“Third Tranche Service Component”), and (ii) the first date that the
closing Share price on the New York Stock Exchange has met or exceeded 130% of
the Grant Price set forth above for at least twenty (20) consecutive trading
days within four years after the Grant Date, subject to the Employee’s continued
employment on such date (“Third Tranche Share Price Component”);

 

If none of the specified performance measures set forth above are met by the
date specified in (a), (b), or (c) as applicable, the Stock Option will not vest
and will not be exercisable at any time.

 

5.              Expiration Date.

 

This Stock Option will expire on the 8th anniversary of the Grant Date set forth
above (“Expiration Date”), unless sooner terminated or cancelled in accordance
with the provisions of the Plan and this Grant Agreement.  The Employee must
exercise this Stock Option, if at all, on a day the New York Stock Exchange is
open for trading and on or before the Expiration Date.  The Employee shall be
solely responsible for exercising this Stock Option, if at all, prior to the
Expiration Date.  The Company shall have no obligation to notify the Employee of
this Stock Option’s expiration.

 

6.              Method of Exercising.

 

This Stock Option, to the extent it is then vested and exercisable, may be
exercised through a broker designated by the Company or by any other method the
Committee has approved; provided, however, that no such exercise shall be with
respect to fewer than twenty-five (25) Shares or the remaining Shares covered by
the Stock Option if less than twenty-five.  The exercise must be accompanied by
the payment of the full Grant Price of such Shares.  Payment may be in cash or
Shares or a combination thereof to the extent permissible under applicable law
or through a broker-assisted cashless exercise; provided, however, that any
payment in Shares shall be in strict compliance with all procedural
rules established by the Committee.

 

7.              Termination of Employment.

 

Upon termination of the Employee’s employment for any reason other than death,
retirement, in accordance with the applicable retirement policy, permanent and
total disability or Cause (as defined below), then all unvested Shares shall be
forfeited by the Employee as of the date of termination and he or she may
exercise the Stock Option, to the extent that it is then vested, within three
(3) months after the date of the Employee’s termination (but in no event later
than the expiration date), except to the extent a severance plan applicable to
the Employee provides otherwise.

 

8.              Death of Employee.

 

Notwithstanding the provisions in Section 4 of this Grant Agreement but subject
to the terms of Section 15, in the event of the Employee’s termination of
employment by death prior to the fourth anniversary of the Grant Date, this
Stock Option shall vest in full, to the extent not previously vested or
forfeited. In the event of the Employee’s death at any time prior to the
Expiration Date, the Employee’s legal representative or designated beneficiary
shall have the right to exercise all or a portion of the Employee’s vested
rights under this Grant Agreement within one (1) year after the death of the
Employee, and shall be bound by the provisions of the Plan.  In all cases,
however, this Stock Option will expire no later than the Expiration Date.

 

9.              Disability of the Employee.

 

Notwithstanding the provisions in Section 4 of this Grant Agreement but subject
to the terms of Section 15, in the event of the Employee’s termination prior to
the fourth anniversary of the Grant Date due to permanent and total disability,
this Stock Option shall vest in full, to the extent not previously vested or
forfeited.  In the event of the Employee’s termination due to permanent and
total disability at any time prior to the Expiration Date, the Employee may
exercise his or her vested rights under this Grant Agreement within three
(3) years from the date of termination. In all cases, however, this Stock Option
will expire no later than the Expiration Date.  The Company’s obligation to vest
the Stock Option under this paragraph is subject to the condition that the
Employee shall have executed a current Agreement Regarding Confidential
Information and Proprietary Developments (“ARCIPD”) that is satisfactory to the
Company, and shall not engage in any conduct that creates a conflict of interest
in the opinion of the Company.

 

10.       Termination for Cause.

 

Upon termination of the Employee’s employment for Cause, then all unvested
Shares shall be forfeited by the Employee and he or she may exercise the Stock
Option, to the extent that it is then vested, before the New York Stock Exchange
closes on the date of the Employee’s termination, except to the extent a
severance plan applicable to the Employee provides otherwise.  “Cause” shall
mean the Employee’s material neglect (other than as a result of illness or
disability) of his or her duties or responsibilities to the Company or conduct
(including action or failure to act) that is not in the best interest of, or is
injurious to, the Company, each as determined in the sole discretion of the
Executive Vice President of Human Resources or his/her delegate.

 

2

--------------------------------------------------------------------------------


 

11.       Retirement of the Employee.

 

Notwithstanding the provisions in Section 4 of this Grant Agreement but subject
to the terms of Section 15, in the event of the Employee’s termination of
employment prior to the fourth anniversary of the Grant Date due to retirement
in accordance with the applicable retirement policy, this Stock Option, to the
extent not previously vested or forfeited, shall vest and become exercisable as
follows:

 

(a)   Provided the First Tranche Share Price Component is timely satisfied, a
portion (no more than 100%) of the First Tranche shall vest (as of the later of
the date the First Tranche Share Price Component is satisfied or the date of
Employee’s termination of employment) equal to the number of full months of
Employee’s employment after the Grant Date (i) divided by 12 if the First
Tranche Share Price Component is satisfied in the first 12 months after the
grant date, or (ii) divided by 24 if the First Tranche Share Price Component is
satisfied after the twelfth and prior to the twenty-fifth month after the grant
date, and;

 

(b)   Provided the Second Tranche Share Price Component is timely satisfied, a
portion (no more than 100%) of the Second Tranche shall vest (as of the later of
the date the Second Tranche Share Price Component is satisfied or the date of
the Employee’s termination of employment) equal to the number of full months of
Employee’s employment after the Grant Date (i) divided by 12 if the Second
Tranche Share Price Component is satisfied in the first 12 months after the
grant date, (ii) divided by 24 if the Second Tranche Share Price Component is
satisfied after the twelfth and prior to the twenty-fifth month after the grant
date, divided by 24; and (iii) divided by 36 if the Second Tranche Share Price
Component is satisfied after the 24th month and prior to the 37th month after
the Grant Date.

 

(c)    Provided the Third Tranche Share Price Component is timely satisfied, a
portion (no more than 100%) of the Third Tranche shall vest (as of the later of
the date the Third Tranche Share Price Component is satisfied or the date of the
Employee’s termination of employment) equal to the number of full months of
Employee’s employment after the Grant Date (i) divided by 12 if the Third
Tranche Share Price Component is satisfied in the first 12 months after the
grant date, (ii) divided by 24 if the Third Tranche Share Price Component is
satisfied after the twelfth and prior to the twenty-fifth month after the grant
date, divided by 24; (iii) divided by 36 if the Third Tranche Share Price
Component is satisfied after the 24th month and prior to the 37th month after
the Grant Date; and (iv) divided by 48 if the Third Tranche Share Price
Component is satisfied after the 36th month after the Grant Date and prior to
the 49th month after the Grant Date.

 

(d)   In the event of the Employee’s termination due to retirement in accordance
with the applicable retirement policy at any time prior to the Expiration Date,
the Employee may exercise his or her vested rights, if any, under this Stock
Option within three (3) years from the date of termination, or vesting if later.
In all cases, however, this Stock Option will expire no later than the
Expiration Date.  The Company’s obligation to vest the Stock Option under this
paragraph is subject to the condition that the Employee shall have executed a
current Agreement Regarding Confidential Information and Proprietary
Developments (“ARCIPD”) that is satisfactory to the Company, and shall not
engage in any conduct that creates a conflict of interest in the opinion of the
Company.

 

12.       Taxes.

 

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, payroll tax, payment on account, employer taxes, or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable or otherwise recoverable from the Employee (such as fringe
benefit tax) by the Company and/or the Employee’s employer (the “Employer”)
whether incurred at grant, vesting, exercise, sale, prior to vesting or at any
other time (“Tax-Related Items”).  In the event that the Company or the Employer
is required, allowed or permitted to withhold taxes as a result of the grant or
vesting of Stock Options, exercise or subsequent sale of Shares acquired
pursuant to such Stock Options, or at any other time, the Employee shall make a
cash payment or make adequate arrangements satisfactory to the Company and/or
the Employer to withhold such taxes from Employee’s wages or other cash
compensation paid to the Employee by the Company and/or the Employer at the
election of the Company, in its sole discretion, or, if permissible under local
law, the Company may sell or arrange for the sale of Shares that Employee
acquires as necessary to cover all applicable required withholding taxes that
are legally recoverable from the Employee (such as fringe benefit tax) and
required social security contributions at the time the Stock Options are
exercised, unless the Company, in its sole discretion, has established
alternative procedures for such payment.  The Employee will receive a cash
refund for any fraction of a surrendered Share or Shares in excess of any
required Tax-Related Items.  To the extent that any payment of cash or
alternative procedure for such payment is insufficient, the Employee authorizes
the Company, its Affiliates and Subsidiaries, which are qualified to deduct tax
at source, to deduct from the Employee’s compensation all Tax-Related Items. 
The Employee agrees to pay any Tax-Related Items that cannot be satisfied from
wages or other cash compensation, to the extent permitted by law.

 

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

 

(b) Regardless of any action the Company or the Employer takes with respect to
any or all Tax-Related Items, the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items is and remains the Employee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Employee further acknowledges that the Company and/or the
Employer (i) make no representations nor undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this grant of Stock
Options, including, but not limited to, the grant, vesting or settlement of
Stock Options, the subsequent delivery of Shares and/or cash upon settlement of
such Stock Options or the subsequent sale of any Shares acquired pursuant to
such Stock Options and receipt of any dividends; and (ii)  do not commit to and
are under no obligation to structure the terms or any aspect of this grant of
Stock Options to reduce or eliminate the Employee’s liability for

 

3

--------------------------------------------------------------------------------


 

Tax-Related Items or to achieve any particular tax result.  Further, if the
Employee has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable or tax withholding event, as
applicable, the Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.  The Employee shall pay the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of the
Employee’s participation in the Plan or the Employee’s receipt, vesting or
exercise of Stock Options or subsequent sate of the Shares acquired on exercise,
or at any other time, that cannot be satisfied by the means previously
described.  The Company may refuse to deliver the benefit of the Stock Option if
the Employee fails to comply with the Employee’s obligations in connection with
the Tax-Related Items.

 

13.       In accepting the Stock Option, the Employee consents and agrees that
in the event the Stock Option becomes subject to an employer tax that is legally
permitted to be recovered from the Employee, as may be determined by the Company
and/or the Employer at their sole discretion, and whether or not the Employee’s
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the Stock Option.  Further, by accepting the Stock Option, the Employee agrees
that the Company and/or the Employer may collect any such taxes from the
Employee by any of the means set forth in Section 11.  The Employee further
agrees to execute any other consents or elections required to accomplish the
above promptly upon request of the Company.

 

14.       Acknowledgement and Waiver.

 

By accepting this Stock Option grant, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and, subject to Section 18(d), may be modified, amended, suspended or
terminated by the Company at any time; (ii) the grant of Stock Options is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Stock Options, or benefits in lieu of Stock Options,
even if Stock Options have been granted repeatedly in the past; (iii) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company and/or the Committee; (iv) the Employee’s participation in the
Plan shall not create a right to further employment with the Employer and shall
not interfere with the ability of the Employer to terminate the Employee’s
employment relationship at any time and it is expressly agreed and understood
that employment is terminable at the will of either party, insofar as permitted
by law;  (v)  the Employee is participating voluntarily in the Plan; (vi) Stock
Options and their resulting benefits are extraordinary items that are outside
the scope of the Employee’s employment contract, if any; (vii) Stock Options and
their resulting benefits are not intended to replace any pension rights or
compensation; (viii) Stock Options and their resulting benefits are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments insofar as permitted by law
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company, the Employer or any Subsidiary or Affiliate;
(ix) this grant of Stock Options will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this Stock Option
grant will not be interpreted to form an employment contract with the Employer
or any Subsidiary or Affiliate;  (x) the future value of the underlying Shares
is unknown and cannot be predicted with certainty; (xi) no claim or entitlement
to compensation or damages shall arise from forfeiture of the Stock Options
resulting from termination of Employee’s employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and in consideration of the grant of the Stock Options to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Employee shall be deemed irrevocably to have agreed not to pursue such
claim and to have agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claims; (xii) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of termination of the
Employee’s employment (whether or not in breach of local labor laws), the
Employee’s right to receive benefits under this Grant Agreement after
termination of employment, if any, will be measured by the date of termination
of Employee’s active employment and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of the Stock Options; and (xiii) if the Company
determines that the Employee has engaged in misconduct prohibited by applicable
law or any applicable policy of the Company, as in effect from time to time, or
the Company is required to make recovery from the Employee under applicable law
or a Company policy adopted to comply with applicable legal requirements, then
the Company may, in its sole discretion, to the extent it determines appropriate
and to the extent permitted under applicable law, (a) recover from the Employee
the proceeds from Stock Options exercised up to three years prior to the
Employee’s termination of employment or any time thereafter, (b) cancel the
Employee’s outstanding Stock Options whether or not vested, and (c) take any
other action required or permitted by applicable law.

 

15.       Data Privacy Consent.

 

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
stock options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee’s country. HP is committed to protecting the
privacy of the Employee’s Data in such cases. By contract with both the HP
affiliate and with HP vendors, the people and companies that have access to the
Employee’s Data are bound to handle such Data in a manner consistent with the HP
Privacy Policy and law. HP also performs due diligence and audits on its vendors
in accordance with good commercial practices to ensure their capabilities and
compliance with those commitments.

 

4

--------------------------------------------------------------------------------


 

The Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

16.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire term of the Stock Option. If such separate
documents are required by the Company and the Employee does not accept them
within 75 days of the Grant Date or such other date as of which the Company
shall require in its discretion, this Stock Option Award shall be cancelled and
the Employee shall have no further rights under this Grant Agreement.

 

17.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

18.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10K, from the investor relations section of the HP website at www.hp.com. 
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary. The Employee hereby consents to receive any
documents related to current or future participation in the Plan by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

19.       Miscellaneous.

 

(a)         The Company shall not be required to treat as owner of Stock
Options, or to provide any associated benefits hereunder, any transferee to whom
such Stock Options or benefits shall have been transferred in violation of any
of the provisions of this Grant Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

(d)         The Plan is incorporated herein by reference. The Plan and this
Grant Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof other than the terms of any severance plan applicable to Employee
that provides more favorable vesting, or extended exercise periods, and may not
be modified adversely to the Employee’s interest except by means of a writing
signed by the Company and the Employee.  Notwithstanding the foregoing, nothing
in the Plan or this Grant Agreement shall affect the validity or interpretation
of any duly authorized written agreement between the Company and the Employee
under which a Stock Option properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to the Employee.  This Grant
Agreement is governed by the laws of the state of Delaware.

 

(e)          If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(f)           The provisions of this Grant Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(g)          Notwithstanding Section 18(f), the Company’s obligations under this
Grant Agreement and the Employee’s agreement to the terms of an arbitration
agreement and/or an ARCIPD, if any, are mutually dependent.  In the event that
the Employee breaches the arbitration agreement or the Employee’s ARCIPD is
breached or found not to be binding upon the Employee for any reason by a court
of law, then the Company will have no further obligation or duty to perform
under the Plan or this Grant Agreement.

 

(h)         Any capitalized terms not defined herein shall have the same meaning
they have in the Plan.

 

5

--------------------------------------------------------------------------------


 

(i)             Notwithstanding any provisions in this Grant Agreement, the
grant of the Stock Options shall be subject to any special terms and conditions
set forth in the Appendix to this Grant Agreement for the Employee’s country. 
Moreover, if the Employee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.  The Appendix constitutes part of
this Grant Agreement.

 

(j)            The Company reserves the right to impose other requirements on
the Employee’s participation in the Plan, on the Stock Options and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

(k)         All rights granted and/or Shares delivered under this Grant
Agreement are subject to claw back under the Company policy as in effect from
time to time.

 

HEWLETT-PACKARD COMPANY

 

 

 

Meg Whitman

 

CEO and President

 

 

 

 

 

Tracy Keogh

 

Executive Vice President, Human Resources

 

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your Stock Option is subject to the terms and conditions of
this Grant Agreement and to HP obtaining all necessary government approvals.  If
you have questions regarding your Stock Option, please discuss them with your
manager.

 

6

--------------------------------------------------------------------------------
